Title: Virginia Delegates to Benjamin Harrison, 28 January 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philadelphia Jany. 28th. 1783
Your Excellency’s favors of the 4th. & 11th. are before us. We have laid before Congress the Enclosures which were intended for them; & shall acquaint your Excellency of their determinations upon them, as soon as they are made. Mr. Nathan’s affair is a matter of some difficulty in the arrangement. We do not see how either Party can be bound by an award, that is not founded on a rule of Court of Law, in a cause depending before it; nor have we any document to show, that the State will be bound in consequence of some legislative Act authorising the Executive to submit the question to Arbitrators. But we shall advise on what is best to be done, & acquaint your Excellency with the result. It woud be a matter of some doubt & delicacy to tempt Mr. Nathan by submitting so large a Sum to his Oath.
We concur most cordially with your Excellency in rejoiceing on the great event of the evacuation of Charles-town. A little time, we hope, will bring us decisive information, whether war or peace will be the issue of the present negociations at Paris; & we shall lose no time in making the communication to your Excellency.
We have the honor to be with the profoundest respect, Yr. Excellency’s most obedt. & devotd Servts.
J. Madison Jr. A. Lee

Congress recd. a few days ago a letter from Mr. Adams of the 8th. of Oct. accompanied by copies of a Treaty of Amity & Commerce & of a Convention concerning recaptures, with the States Genl. Both of them have been ratified and will be published as soon as the length of them will admit.

A Lee
